Citation Nr: 0739606	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-34 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left hand injury.

2.  Entitlement to an initial compensable rating for 
residuals of a right hand injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active military service in the Army from 
November 1979 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 decision review officer decision (DRO) of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which granted service connection for 
residuals of left and right hand burn injuries, identified 
and rated as scars.  See, 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7802 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for residuals of 
injuries he sustained to his left and right hands when a 
grenade simulator unexpectedly detonated while he was holding 
it during active service in Germany.  The veteran states that 
since he was injured, his left and right hands ache, throb, 
experience generalized pain, and become cold, and that these 
symptoms occur multiple times per day, go on for between five 
and fifteen minutes per episode, and occur on a daily basis.  
These episodes render his hands unusable until they subside.  
The RO located some portion of veteran's service medical 
records (SMRs), however a document dated in July 2002 
indicates that his SMRs could not be found.  It is not clear 
whether all of the veteran's SMRs have been associated with 
the veteran's claims file.

Personnel records show that the veteran served in the Army 
from November 1979 to November 1982, and had active foreign 
duty during this period for over 2 years. Those SMRs of 
record note that the veteran suffered second degree burns to 
his left and right hands, and first degree burns to his face, 
as a result of a grenade simulator exploding while he was 
holding it.  The veteran's separation examination record 
dated in November 1982 notes that the veteran has scars on 
his hands, however it does not note that he suffered any 
other residual disabilities as a result of his injuries. 

Private medical records dated in 2004 and 2005 show that the 
veteran complained of, and was treated for, coldness and pain 
in his left and right hands with prescription medications.  
It appears he was treated for peripheral neuropathy of his 
left and right hands throughout 2004 and 2005.  In a 
treatment record dated in October 2004 the clinician stated 
that the veteran has peripheral neuropathy in both hands that 
is related to his in-service injury. 

Likewise, the veteran's private physician submitted an 
opinion dated in May 2004 stating that the veteran suffers 
from left and right hand disabilities that become more 
debilitating when the veteran has to grasp hard objects.  
Likewise, the physician noted that he suspected the veteran's 
disabilities are manifestations of reflex sympathetic 
dystrophy secondary to the trauma he experienced in service.  
The physical also stated that the veteran may have carpel 
tunnel syndrome.  Additionally, he also indicated that the 
veteran's disability reduces the function of his hands by 60 
to 75 percent.

VA medical records dated throughout 2000 note treatment for 
pain and numbness in both of the veteran's hands.  In August 
2000 a VA clinician speculated that the veteran's hand 
disabilities were caused by Reynaud's phenomenon, and noted 
that it was unclear whether the veteran's in-service burns 
had caused nerve damage.  In November 2000 a nerve conduction 
study and electromyogram found that the veteran did not 
suffer from peripheral neuropathy or carpel tunnel syndrome.  
Likewise, in this same medical report it notes that the 
veteran has bilateral Raynaud's phenomenon and that the 
veteran may have idiopathic Raynaud's phenomenon.  The 
physician also noted that the medication prescribed to the 
veteran was ineffective, and that the veteran wore gloves and 
participated in therapy to alleviate his disability.

A VA examination was conducted for the present claim in July 
2005.  The examiner reviewed the claims file and found that 
the veteran's Raynaud's-like syndrome is less likely than not 
secondary to his burn injuries in service.  No disfiguring 
scars were noted.  The examiner discussed the past 
neurological testing and stated that the veteran was 
presently being privately treated for peripheral neuropathy.  

In a January 2007 supplemental statement of the case (SSOC), 
the RO continued the veteran's zero percent evaluation for 
residuals of a burn injury to the left and right hands under 
the diagnostic code for scars.  See, 38 C.F.R. § 4.118, DC 
7802.   

The record shows two vastly different findings concerning the 
residual disabilities that the veteran suffers in his left 
and right hands.  In May and October 2004 the veteran's 
private physicians clearly stated that the veteran has 
residual disabilities, including peripheral neuropathy, in 
his left and right hands that resulted from his in-service 
injury.  The VA examiner, however, found that the veteran's 
complained of symptoms are not related to his disability.  
Accordingly, and in order to ensure that the veteran receives 
the benefit of any doubt on any issue, a second VA 
examination should be provided to clarify the extent of  the 
veteran's left and right hand disabilities due to his 
service-connected injuries. 
 
Furthermore, the RO should note that the original DRO 
granting service connection identified the residual 
disabilities from a burn injury of each of the veteran's 
hands as scars.  Anything more than a cursory review of the 
competent medical evidence of record indicates that the 
grenade simulator that exploded in the veteran's hands may 
have resulted in a residual disability related to nerves 
and/or muscles in the veteran's hands, as well as scars.  See 
Esteban v. Brown, 6 Vet.App. 259 (1994) (noting that a 
veteran can receive compensation for both a scar and a muscle 
injury that are related to the same injury).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006). 




Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate actions to ensure 
that the veteran's complete SMRs are of 
record, including, but not limited to, 
requesting the assistance of the service 
department. 

2.  Schedule the veteran for a VA medical 
examination to determine whether the 
veteran has current left and right hand 
disabilities other than his currently 
service connected scars, and, if so, 
whether it is at least as likely as not 
that the current disabilities are related 
to the grenade simulator injuries that the 
veteran suffered in-service.  If the VA 
examiner determines that some other 
disability of the veteran's left and right 
hands is present, than he is asked to 
specifically identify its severity and any 
and all of the muscle groups, nerves, and 
bones affected, including the residual 
scar.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
address the private medical treatment 
records and opinions of record.  A 
detailed rationale for all medical 
opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim for an 
increased rating for the currently service 
connected scar disability should be 
readjudicated.  If the veteran is entitled 
to service connection for any new 
disabilities they should have ratings 
assigned for each.  If the claims remain 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



